Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10 drawn to a goggles comprises a display, a flexible lens with a periphery and a plurality of actuators around the periphery of the flexible lens, classified in G02B 3/14.
II. Claims 11-15, drawn to a goggles comprises a display and the second flexible membrane has linear stiffness variation in a second direction is perpendicular to the first direction, classified in A61F 9/02.
III. Claims 16-20, drawn to a goggles comprises a display, a semi-rigid lens defines the fluid-filled chamber, and an actuator configured to selectively bend the semi-rigid lens, classified in G02C 7/085.
The inventions are independent or distinct, each from the other because:
Inventions I, II and III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I has separate utility such as a goggles comprises a display and a plurality of actuators around the periphery of the flexible lens, without requiring the second flexible membrane has linear stiffness variation in a second direction is perpendicular to the first direction. Subcombination II has separate utility such as a goggles comprises a display, the second flexible membrane has linear stiffness variation in a second direction is perpendicular to the first direction, without requiring a plurality of actuators around the periphery of the flexible lens. Subcombination III has separate utility such as a goggles . See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Inventions I, II and III each has distinctive features and purposes as discussed above. The inventions have acquired a separate status in the art due to their recognized divergent subject matter and each requires a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

	Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Kevin Nguyen whose telephone number is 571-272-7697. The Examiner can normally be reached on Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Kevin M Nguyen/Primary Examiner, Art Unit 2628                                                                                                                                                                                                        
             Dated: January 28, 2022